DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

	Applicant argues that ‘…Adrangi's determination of a prefix being contained in a frame received from a station depends on first assigning and transmitting the prefix or a range of prefixes including the prefix to the station…’  Examiner disagrees.  That is, it is unclear how this argument relates to the claimed limitations.  Even if, Adrangi’s determination depends on first assigning and transmitting the prefix, a point Examiner is not conceding, it is unclear how this relates to the claim.  The claim does not state that the prefix is not first assigned and not transmitted; therefore, Examiner has met the claimed limitations.  

Please see the modified rejections to meet the newly introduced limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041).

Regarding claim 1, Adrangi discloses a method comprising:
	obtaining a first wireless communication referencing a first station address; (See Adrangi para. 47, fig. 3; a frame (e.g. first wireless comm) with a random MAC address (e.g. first station address) is received)
	identifying first properties for first packets associated with the first wireless communication that are associated with the first station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. first properties); for example, para. 39; one or more frames (e.g. packets); term frames is used throughout spec (e.g. packets; more than one))
	obtaining a second wireless communication referencing a second station address; (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))
identifying second properties for second packets associated with the second wireless communication that are associated with the second station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. second properties); for example, para. 39; one or more frames (e.g. packets); term frames is used throughout spec (e.g. packets; more than one))
determining one or more common properties between the first properties and the second properties; (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes)
determining an indication of whether the first station address and the second station address identify a common station based on the one or more common properties and a weight associated with a respective common property; and (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)
Adrangi does not explicitly disclose configuring, based on the indication, network parameters of a station identified by the second station address.  However, Lee does disclose configuring, based on the indication, network parameters of a station identified by the second station address.  (See Lee fig. 10; AP replaces OTA MAC address with Persistent MAC Address (e.g. configuring parameters to allow a STA to communicate on backend))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of configuring, based on the indication, network parameters of a station identified by the second station address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

	Regarding claim 3, Adrangi in view of Lee discloses the method of claim 1, further comprising:
	classifying a type of each of the one or more common properties; and
determining the weight associated with each of the one or more common properties based on the type. (See Adrangi para. 47, fig. 3, para. 31; type is same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)

	Regarding claim 6, Adrangi in view of Lee discloses the method of claim 1, further comprising:
	Adrangi discloses wherein a first and second frame with a first and second random MAC address which correspond to the same STA. (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))  Adrangi does not explicitly disclose mapping an OTA address to an infrastructure address.  However, Lee does disclose mapping an OTA address to an infrastructure address.  (See Lee fig. 10; Replace OTA MAC Address with Persistent MAC address (e.g. infrastructure address))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of mapping an OTA address to an infrastructure address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Xu (2018/0375988).

	Regarding claim 2, Adrangi in view of Lee discloses the method of claim 1.  Adrangi in view of Lee do not explicitly disclose determining respective reference times to determine parameters.  However, Xu does disclose determining respective reference times to determine parameters.  (See Xu para. 197-198)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining respective reference times to determine parameters of Xu with the motivation being to enable time sensitive parameter determinations and further to save battery power and processing power.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Kim (2008/0232298).

Regarding claim 4, Adrangi in view of Lee discloses the method of claim 1.
Adrangi in view of Lee do not explicitly disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  However, Kim does disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  (See Kim para. 26; mapping a plurality of MAC addresses to a single IP address)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address of Kim with the motivation being to allow for seamless session continuity on the layer 3 and further to reduce delay in processing multiple IP addresses when only one is necessary for communication.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Yun (2010/0186030).

	Regarding claim 7, Adrangi in view of Lee discloses the method of claim 6, further comprising:
	translating a portion of the first wireless communication from the first station address to the first infrastructure station address; and
forwarding the portion to a destination address (See Lee fig. 10; replace OTA MAC address with Persistent MAC address and forward to destination (with an address)) The motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.
Adrangi in view of Lee do not explicitly disclose wherein the MAC frame includes an IP header with destination address which is routed according to the IP destination address.  However, Yun does disclose wherein the MAC frame includes an IP header with destination address which is routed according to the IP destination address.  (See Yun para. 125)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of wherein the MAC frame includes an IP header with destination address which is routed according to the IP destination address of Yun with the motivation being to allow for layer 3 routing which save times and provides compatibility with a network which uses layer 3 routing and further reduces broadcast volumes and further simplifies configuration for VLANs and further simplifies troubleshooting and identification of faults and further simplifies security management.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Gage (2014/0341182).

	Regarding claim 8, Adrangi in view of Lee discloses the method of claim  6.  Adrangi in view of Lee disclose mapping a OTA address to an infrastructure address.  (See Lee fig. 10; replace OTA MAC address with Persistent MAC address and forward to destination (with an address) with a weight being 1)  The motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.  Adrangi in view of Lee do not explicitly disclose using a pairwise master key identifier.  However, Gage does disclose using a pairwise master key identifier.  (See Gage para. 146; using PMKID)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of using a pairwise master key identifier of Gage with the motivation being to provide security and further to conform the IEEE 802.11 suite of standards which saves time and money and provides compatibility and further to allow for smooth roaming for time sensitive applications.

	Regarding claim 9, Adrangi in view of Lee discloses the method of claim 8.
Adrangi discloses a first wireless and second wireless communication that are associated with each other. (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered) Lee disclose mapping a OTA address to an infrastructure address.  (See Lee fig. 10; replace OTA MAC address with Persistent MAC address and forward to destination (with an address) with a weight being 1)  The motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.
	Adrangi in view of Lee do not explicitly disclose using a pairwise master key four-way handshake.  However, Gage does disclose using a pairwise master key four-way handshake.  (See Gage para. 149)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of using a pairwise master key four-way handshake of Gage with the motivation being to provide security and further to conform the IEEE 802.11 suite of standards which saves time and money and provides compatibility and further to allow for smooth roaming for time sensitive applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041).

	Regarding claim 10, Adrangi discloses a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: (AP has a processor executing an algorithm stored in memory)
	obtaining a first wireless communication referencing a first station address; (See Adrangi para. 47, fig. 3; a frame (e.g. first wireless comm) with a random MAC address (e.g. first station address) is received)
	identifying first properties for first packets associated with the first wireless communication that are associated with the first station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. first properties); for example, para. 39; one or more frames (e.g. packets); term frames is used throughout spec (e.g. packets; more than one))
	obtaining a second wireless communication referencing a second station address; (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))
identifying second properties for second packets associated with the second wireless communication that are associated with the second station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. second properties); for example, para. 39; one or more frames (e.g. packets); term frames is used throughout spec (e.g. packets; more than one))
determining one or more common properties between the first properties and the second properties; (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes)
determining an indication of whether the first station address and the second station address identify a common station based on the one or more common properties and a weight associated with a respective common property; and (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)
Adrangi does not explicitly disclose configuring, based on the indication, network parameters of a station identified by the second station address.  However, Lee does disclose configuring, based on the indication, network parameters of a station identified by the second station address.  (See Lee fig. 10; AP replaces OTA MAC address with Persistent MAC Address (e.g. configuring parameters to allow a STA to communicate on backend))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of configuring, based on the indication, network parameters of a station identified by the second station address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

	Regarding claim 12, Adrangi in view of Lee discloses the non-transitory computer readable storage medium of claim 10, the operations further comprising: classifying a type of each of the one or more common properties; and determining the weight associated with each of the one or more common properties based on the type. (See Adrangi para. 47, fig. 3, para. 31; type is same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Xu (2018/0375988).

	Regarding claim 11, Adrangi in view of Lee discloses the non-transitory computer readable storage medium of claim 10.  Adrangi in view of Lee do not explicitly disclose determining respective reference times to determine parameters.  However, Xu does disclose determining respective reference times to determine parameters.  (See Xu para. 197-198)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of manufacture of Adrangi in view of Lee to include the teaching of determining respective reference times to determine parameters of Xu with the motivation being to enable time sensitive parameter determinations and further to save battery power and processing power.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Kim (2008/0232298).

Regarding claim 13, Adrangi in view of Lee discloses the non-transitory computer readable storage medium of claim 12.  Adrangi in view of Lee do not explicitly disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  However, Kim does disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  (See Kim para. 26; mapping a plurality of MAC addresses to a single IP address)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address of Kim with the motivation being to allow for seamless session continuity on the layer 3 and further to reduce delay in processing multiple IP addresses when only one is necessary for communication.


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041).

	Regarding claim 15, Adrangi discloses an apparatus comprising:
	a network interface configured to enable network communications; and
a processor coupled to the network interface, the processor configured to perform operations comprising:  (AP has a processor executing an algorithm stored in memory and a network interface which enables communication)
obtaining a first wireless communication referencing a first station address; (See Adrangi para. 47, fig. 3; a frame (e.g. first wireless comm) with a random MAC address (e.g. first station address) is received)
	identifying first properties for first packets associated with the first wireless communication that are associated with the first station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. first properties) ; for example, para. 39; one or more frames (e.g. packets); term frames is used throughout spec (e.g. packets; more than one))
	obtaining a second wireless communication referencing a second station address; (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))
identifying second properties for second packets associated with the second wireless communication that are associated with the second station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. second properties); for example, para. 39; one or more frames (e.g. packets); term frames is used throughout spec (e.g. packets; more than one))
determining one or more common properties between the first properties and the second properties; (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes)
determining an indication of whether the first station address and the second station address identify a common station based on the one or more common properties and a weight associated with a respective common property; and (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)
Adrangi does not explicitly disclose configuring, based on the indication, network parameters of a station identified by the second station address.  However, Lee does disclose configuring, based on the indication, network parameters of a station identified by the second station address.  (See Lee fig. 10; AP replaces OTA MAC address with Persistent MAC Address (e.g. configuring parameters to allow a STA to communicate on backend))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of configuring, based on the indication, network parameters of a station identified by the second station address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

	Regarding claim 17, Adrangi in view of Lee discloses the apparatus of claim 15, wherein the operations further comprises:
	classifying a type of each of the one or more common properties; and
determining the weight associated with each of the one or more common properties based on the type.  (See Adrangi para. 47, fig. 3, para. 31; type is same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)


Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Xu (2018/0375988).

	Regarding claim 16, Adrangi in view of Lee do discloses the apparatus of claim 15.  Adrangi in view of Lee do not explicitly disclose determining respective reference times to determine parameters.  However, Xu does disclose determining respective reference times to determine parameters.  (See Xu para. 197-198)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining respective reference times to determine parameters of Xu with the motivation being to enable time sensitive parameter determinations and further to save battery power and processing power.

	Regarding claim 19, Adrangi in view of Lee discloses the apparatus of claim 15.  Adrangi discloses wherein a first and second frame with a first and second random MAC address which correspond to the same STA. (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))  Adrangi does not explicitly disclose mapping an OTA address to an infrastructure address.  However, Lee does disclose mapping an OTA address to an infrastructure address.  (See Lee fig. 10; Replace OTA MAC Address with Persistent MAC address (e.g. infrastructure address))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of mapping an OTA address to an infrastructure address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Kim (2008/0232298).

	Regarding claim 18, Adrangi in view of Lee discloses the apparatus of claim 15.
Adrangi in view of Lee do not explicitly disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  However, Kim does disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  (See Kim para. 26; mapping a plurality of MAC addresses to a single IP address)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address of Kim with the motivation being to allow for seamless session continuity on the layer 3 and further to reduce delay in processing multiple IP addresses when only one is necessary for communication.


Claims  20 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Xu (2018/0375988) and further in view of Yun (2010/0186030).


Regarding claim 20, Adrangi in view of Lee discloses the apparatus of claim 19, wherein the operations further comprise:
translating a portion of the first wireless communication from the first station address to the first infrastructure station address; and
forwarding the portion to a destination address referenced by the portion. (See Lee fig. 10; replace OTA MAC address with Persistent MAC address and forward to destination (with an address)) The motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.
Adrangi in view of Lee do not explicitly disclose wherein the MAC frame includes an IP header with destination address which is routed according to the IP destination address.  However, Yun does disclose wherein the MAC frame includes an IP header with destination address which is routed according to the IP destination address.  (See Yun para. 125)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of wherein the MAC frame includes an IP header with destination address which is routed according to the IP destination address of Yun with the motivation being to allow for layer 3 routing which save times and provides compatibility with a network which uses layer 3 routing and further reduces broadcast volumes and further simplifies configuration for VLANs and further simplifies troubleshooting and identification of faults and further simplifies security management.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461